The Commissioner of Agriculture and Markets revoked a temporary license of June 4,1934, and denied an application to extend the same. The corporation owned a milk station, bought milk from the producers in Montgomery county, and shipped it to New York and elsewhere. The permanent license of the petitioner had been revoked for underpaying the milk producers, and the temporary license was granted only on the *657demolition that it would make the back payments due to the producers. This it failed to do. The petitioner claimed to have made the back payments by means of a device of “ loans,” viz., paying in full by cheek and then taking back part of the payment by way of a loan to be paid when and if the petitioner was financially able. This was a violation of section 258-n of article 21-A of the Agriculture and Markets Law, added by chapter 126 of the Laws of 1934. Determination unanimously confirmed with fifty dollars costs and disbursements. Present — Hill, P. J., Rhodes, McNamee, Bliss and Hefíernan, JJ.